DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitations “high molecular weight” and “low molecular weight” in claim 1 are indefinite.  The metes and bounds are unclear.  Furthermore, the limitation “a formalin condensate thereof” is indefinite since is unclear which polymer(s) aforementioned are being modified.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizusaki et al. (2008/0063892).
Regarding claims 1-4:  Mizusaki et al. teach a dispersion composition comprising 50 parts of component (A), which corresponds to claimed (A) and 1 part of the mix of Table 1 [0087].  The mixes of Table 1 include the claimed combination and amounts of (B) and (C) [Table 1].  It would have been obvious to one of ordinary skill in the art 
Regarding claim 5:  Mizusaki et al. teach a dispersion comprising the dispersion composition a pigment (titanium dioxide), and water [0087-0088].
Regarding claim 6:  The composition of Mizusaki et al. is capable of functioning in the claimed capacity [0087-0088].
Regarding claim 7:  Mizusaki et al. teach a method of mixing and dispersing the dispersion composition, a pigment (titanium dioxide) and water [0087-0088].
Regarding claim 8:  Mizusaki et al. teach a method of mixing and dispersing the dispersion composition, a pigment (titanium dioxide) and water [0087-0088].
The difference between Mizusaki et al. and the claimed method is that Mizusaki et al. mix the water in obtaining the dispersion, and do not have an additional step of mixing with water.  
The claimed order of addition is obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); see also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Terminal Disclaimer
The terminal disclaimer filed on 4/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 16/381341 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Vinyblan in the examples of Mizusaki is not one of the claimed polymers.  This is not persuasive because in the broader disclosure, Mizusaki teaches a claimed polymer [0042].
Patents are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763